Metcalf, J.
The court cannot see, in the evidence given by the defendant, any legal defence to this action. The defendant has paid only $369 on the note; the plaintiff, as indorser, has paid the. balance by satisfying a judgment therefor in a suit against which he had no legal defence ; and he is now entitled to recover that balance from the defendant in this action. Such is the effect of the transaction between Blodgett & Company and the defendant, and the recovery by Hutchins against the plaintiff. Sohier v. Loring, 6 Cush. 537. Hutchins v. Nichols, 10 Cush. 299. And this claim on the defendant is in no way impaired or affected by the transactions between the plaintiff and West, or by the transactions between the defendant and Bradt.
The plaintiff has the note in his possession; and under the *204instructions given to the jury it must now be taken as a fact that he held the interest in it when he commenced this action. And we need not inquire whether he pursues this action for his own benefit, or for the benefit of West, to whom he conveyed the real estate which Hutchins had attached and which was levied upon in satisfaction of Hutchins’s judgment.
The exceptions to the exclusion of certain testimony offered by the defendant at the trial have not been much insisted on in argument, and cannot be sustained. That testimony was not material to the issue. Exceptions overruled.